Citation Nr: 0102770	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-19 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a June 1970 VA Regional Office rating decision 
which assigned a 30 percent disability rating for the 
veteran's service-connected left leg gunshot wound residuals 
was clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than June 19, 
1990, for the grant of a 50 percent disability rating 
service-connected post-traumatic stress disorder.

3.  Entitlement to an effective date earlier than June 19, 
1990, for the grant of a 40 percent disability rating for 
service-connected traumatic arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

This case was the subject of a Board remand dated in February 
2000, and was the subject of a December 2000 hearing before 
the undersigned Board Member.

During his December 2000 Board hearing, the veteran withdrew 
his claim for entitlement to an earlier effective date prior 
to December 15, 1982, for the grant of special monthly 
compensation for loss of use of the left foot.


REMAND

The service medical records associated with the claims file 
are not complete.  A March 1970 hospital discharge report 
shows that the veteran sustained an AK-47 gunshot wound in 
October 1968, with resultant fracture of the left tibia and 
fibula with anterior tibial artery and common peroneal nerve 
injury.  He underwent primary wound care at the 27th Surgical 
Hospital and was then transferred to Camp Zama, Japan, where 
in October 1969 he underwent delayed primary closure of his 
wounds.  He was then evacuated to Letterman General Hospital 
in San Francisco, California, for further care and treatment.  
He was discharged from the hospital in March 1970, and 
discharged from service in May 1970 due to his injuries.  

His injuries and complications due to the combat wounds 
included division of the anterior tibial artery (repaired in 
October 1968); neuropathy of the common peroneal nerve, left; 
loss of muscle substance of the anterior musculature of the 
left leg and lateral crural muscle mass; chronic 
osteomyelitis of the distal tibia; limitation of motion of 
the left ankle; multiple scars of the lateral and anterior 
aspects of the leg secondary to fragment wounds; and 
shortening of the left leg.  Aside from the March 1970 
hospital report, the clinical records of treatment of the 
veteran after the gunshot wound have not been associated with 
the claims file.  All extant service medical records should 
be obtained, and the veteran's claims for an earlier 
effective date should be evaluated with reference to these 
records.

On this point, the Board notes that where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(2000).

Also, because the Board cannot know in advance of receiving 
the missing service medical records whether they have 
relevance to the veteran's claims for entitlement to an 
effective date earlier than June 19, 1990, for the grant of a 
50 percent disability rating service-connected post-traumatic 
stress disorder, and entitlement to an effective date earlier 
than June 19, 1990, for the grant of a 40 percent disability 
rating for service-connected traumatic arthritis of the 
lumbar spine, adjudication of these issues is deferred 
pending the receipt of additional evidence.  Service medical 
records are evidence of unique importance in the adjudication 
of VA compensation claims, and the failure to obtain service 
medical records may in certain cases vitiate finality of even 
unappealed rating decisions.  See, e.g., Hayre v. West, 188 
F.3d 1327, 1334-1335 (Fed. Cir. 1999).

Additionally, as the RO is no doubt aware, recently enacted 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to 
make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The service medical records sought must 
include, but are not necessarily limited 
to, the inservice records of treatment 
for the veteran's gunshot wounds, to 
include records at the 27th Surgical 
Hospital, the hospital at Camp Zama, 
Japan, and Letterman General Hospital in 
San Francisco, California.  The objective 
is to obtain a complete set of the 
veteran's service medical records.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

4.  The RO should review any new service 
medical records obtained, and determine 
if the receipt of these records compels 
the assignment of an earlier effective 
date for the rating of his service-
connected low back disability, PTSD, and 
particularly the residuals of his left 
leg gunshot wound.  The provisions of 38 
C.F.R. § 3.156(c) should be carefully 
considered.

5.  To the extent any newly obtained 
service medical records do not result in 
the full grant of the benefits sought for 
any issue on appeal, the RO should 
further readjudicate the pending claims 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




